In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐1621
SUSAN BENNETT,
                                                  Plaintiff‐Appellant,
                                 v.

COUNCIL 31 OF THE AMERICAN FEDERATION OF STATE, COUNTY
AND MUNICIPAL EMPLOYEES, AFL‐CIO, et al.,
                                     Defendants‐Appellees.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 4:19‐cv‐04087 — Sara Darrow, Chief Judge.
                     ____________________

   ARGUED FEBRUARY 17, 2021 — DECIDED MARCH 12, 2021
                ____________________

   Before SYKES, Chief Judge, and FLAUM and ROVNER, Circuit
Judges.
   FLAUM, Circuit Judge. When plaintiﬀ–appellant Susan Ben‐
nett began working as a custodian for defendant–appellee
Moline‐Coal Valley School District (the “School District”), she
had the choice either to become a member of defendants–ap‐
pellees American Federation of State, County, and Municipal
Employees (“AFSCME”) Local 672 and AFSCME Council 31
2                                                             No. 20‐1621

(collectively, the “Union”) and pay union dues or to decline
membership yet pay “fair‐share” or “agency” fees.1 She chose
to join the Union. Following the Supreme Court’s decision in
Janus v. American Federation of State, County, and Municipal Em‐
ployees, Council 31, 138 S. Ct. 2448 (2018), she notified the Un‐
ion and the School District that she wished to resign her mem‐
bership and terminate all payments to the Union. The Union
allowed Bennett to resign her membership and opt out of pay‐
ments, but only after the lapse of the window set forth in her
union‐membership agreement.
   Bennett filed suit in federal district court, asserting that the
deduction of union dues from her wages violated her rights
under the First Amendment to the U.S. Constitution, as rec‐
ognized in Janus. She also asserted that the Union’s exclusive
representation of her interests, even though she is no longer a
member, violates her constitutional rights by allowing the
Union to speak on her behalf. Bennett sought damages in an
amount equal to the dues deducted from her paychecks up to
the statute of limitations as well as various forms of declara‐
tory and injunctive relief. The parties filed cross‐motions for
summary judgment, and the district court granted summary
judgment in favor of all defendants–appellees. Bennett now
appeals.
   In a matter of first impression before this Court, Bennett
cannot establish that the deduction from her wages of union
dues she voluntarily agreed to pay in consideration for the
benefits of union membership violated her First Amendment
rights under Janus. Similarly, she cannot establish that Janus


    1   For simplicity, we use “fair‐share fees” throughout to refer to these
fees.
No. 20‐1621                                                      3

rendered the longstanding exclusive‐bargaining‐representa‐
tive system of labor relations unconstitutional. We thus affirm
the judgment of the district court.

                       I.   Background

       A. Statutory and Legal Background
    The Illinois Educational Labor Relations Act (“IELRA” or
the “Act”), 115 Ill. Comp. Stat. 5/1 et seq., regulates labor rela‐
tions between Illinois public‐sector educational employers
and employees. The Act provides public‐sector educational
employees with the right to choose to join a labor organiza‐
tion for purposes of representation. Id. § 5/3(a). A majority of
employees in a bargaining unit may select a labor organiza‐
tion to serve as the unit’s exclusive representative “with re‐
spect to wages, hours and other terms and conditions of em‐
ployment.” See id. §§ 5/8, 5/10(a). Employees need not become
dues‐paying members of a union that has been recognized as
an exclusive representative, id. § 5/3(a), and a union recog‐
nized as an exclusive representative has the duty to represent
all employees within the bargaining unit regardless of
whether they are dues‐paying members or not, id. § 5/3(b).
    Prior to June 2018, a union certified as the representative
of a bargaining unit could require nonmember employees to
pay fair‐share fees. See id. § 5/11. The Supreme Court ended
that practice when it decided Janus. The Court in Janus held
that the First Amendment prohibits unions and public em‐
ployers from requiring public‐sector employees to subsidize
a union unless an employee affirmatively consents to waive
that right. 138 S. Ct. at 2486. This “waiver must be freely given
and shown by ‘clear and compelling’ evidence.” Id. (quoting
4                                                 No. 20‐1621

Curtis Publ’g Co. v. Butts, 388 U.S. 130, 145 (1967) (plurality
opinion))
      B. Factual Background
    Bennett began her employment as a custodian with the
School District in August 2009. Under the terms of the IELRA,
the Illinois Educational Labor Relations Board had certified
the Union as the exclusive representative of her bargaining
unit of custodial and maintenance employees. Bennett joined
the Union in November 2009 by signing a membership and
dues‐deduction‐authorization card that stated: “I hereby au‐
thorize my employer to deduct the amount as certified by the
Union as the current rate of dues. This deduction is to be
turned over to AFSCME, AFL‐CIO.” In August 2017, Bennett
signed another membership and dues‐deduction‐authoriza‐
tion card that stated:
      I hereby affirm my membership in AFSCME
      Council 31, AFL‐CIO and authorize AFSCME
      Council 31 to represent me as my exclusive rep‐
      resentative on matters related to my employ‐
      ment.
      I recognize that my authorization of dues de‐
      ductions, and the continuation of such authori‐
      zation from one year to the next, is voluntary
      and not a condition of my employment.
      I hereby authorize my employer to deduct from
      my pay each pay period that amount that is
      equal to dues and to remit such amount
      monthly to AFSCME Council 31 (“Union”). This
      voluntary authorization and assignment shall
      be irrevocable for a period of one year from the
No. 20‐1621                                                  5

      date of authorization and shall automatically re‐
      new from year to year unless I revoke this au‐
      thorization by sending written notice … to my
      Employer and to the Union postmarked not
      more than 25 days and not less than 10 days be‐
      fore the expiration of the yearly period de‐
      scribed above, or as otherwise provided by law.
    Therefore, as a condition of her most recent union mem‐
bership agreement, Bennett authorized the School District to
deduct union dues from her paychecks and remit that amount
to the Union until August 21 during each authorized year. On
that date, her authorization would automatically renew for
the following year unless she revoked it. The membership
agreement also contained a provision establishing a fifteen‐
day window in which Bennett could revoke her authorization
and stop the withholding of union dues from her wages. See
5 Ill. Comp. Stat. 315/6(f) (requiring—if the exclusive repre‐
sentative and public employer agree on an automatically re‐
newing one‐year period of irrevocability for dues authoriza‐
tions—a minimum of “an annual 10‐day period” during
which employees may revoke their dues‐deduction authori‐
zations); 115 Ill. Comp. Stat. 5/11.1(a) (same).
    On November 1, 2018, after the Supreme Court issued its
Janus decision, Bennett sent a letter to AFSCME’s national of‐
fice stating that she wanted to resign her union membership
and asking the Union to stop collecting dues. On November
5, 2018, she wrote to the School District’s chief financial of‐
ficer, informing him that she intended to resign her union
membership and requesting that the School District not honor
any prior dues‐deduction authorization she had signed. In
their December 3, 2018 response, the School District told
6                                                   No. 20‐1621

Bennett to contact the Union regarding her inquiries, as the
School District has no role, authority, or discretion in deter‐
mining union membership or dues deductions. Ten days
later, on or around December 13, 2018, the Union sent a letter
to Bennett advising her that it would accept her resignation
from membership as soon as it received written notice that
she wanted to resign but, regardless of whether she resigned
from the Union, she could not revoke her dues‐deduction au‐
thorization until a two‐week window from July 17 to August
11, 2019.
   Bennett resigned her union membership on March 4, 2019,
but the School District continued deducting union dues. On
July 29, 2019, Bennett sent another letter to the School District
requesting to revoke her dues‐deduction authorization. The
Union learned of that letter and treated it as an effective rev‐
ocation of her dues‐deduction authorization under the mem‐
bership agreement. The School District thus stopped deduct‐
ing union dues from Bennett’s wages in August 2019.
       C. Procedural Background
    While waiting for the arrival of her two‐week revocation
window, Bennett brought this action under 42 U.S.C. § 1983
and 28 U.S.C. § 2201(a) against the Union, the School District,
and certain Illinois state officials (the “state defendants”). In
Count I of the two‐count complaint, Bennett alleged that the
Union and the School District violated her First Amendment
rights to free speech and freedom of association by deducting
dues from her wages without her affirmative consent. She al‐
leged that the dues‐deduction authorizations she had signed
prior to the issuance of the Janus decision did not provide af‐
firmative consent because they were the product of an uncon‐
stitutional choice between paying full union dues or a fair‐
No. 20‐1621                                                    7

share fee. As a remedy, Bennett sought damages from the Un‐
ion in an amount equal to the dues deducted from her
paychecks, both before and after Janus was decided. She also
sought various forms of declaratory and injunctive relief
against the Union and the School District. In Count II, brought
against the Union and the state defendants, Bennett alleged
that the system of exclusive representation set forth in the
IELRA violates her free speech and associational rights. She
sought a declaration that the Act is unconstitutional and in‐
junctions barring its enforcement.
    The state defendants moved to dismiss Count II under
Federal Rule of Civil Procedure 12(b)(6). The remaining par‐
ties—Bennett, the Union, and the School District—submitted
a joint stipulated record and filed cross‐motions for summary
judgment under Federal Rule of Civil Procedure 56(a) as to
both counts. The district court granted the Union’s and the
School District’s motions for summary judgment, as well as
the state defendants’ motion to dismiss, and denied Bennett’s
motion for summary judgment. The court dismissed Ben‐
nett’s action with prejudice, thus disposing of all claims
against all parties.
   This appeal followed.

                      II.   Discussion

    We review de novo dismissals under both Rule 12(b)(6)
and Rule 56(a). See Degroot v. Client Servs., Inc., 977 F.3d 656,
659 (7th Cir. 2020) (motion to dismiss); Skiba v. Ill. Cent. R.R.
Co., 884 F.3d 708, 717 (7th Cir. 2018) (summary judgment). Per
the parties’ agreement, the district court treated the state de‐
fendants’ 12(b)(6) motion as one for summary judgment un‐
der Rule 56(a). Accordingly, we will review all motions on
8                                                    No. 20‐1621

appeal under the summary judgment standard. “Summary
judgment is appropriate when there is no genuine dispute as
to a material fact and the movant is entitled to judgment as a
matter of law.” Est. of Jones v. Child.’s Hosp. & Health Sys. Inc.
Pension Plan, 892 F.3d 919, 923 (7th Cir. 2018). When, as here,
the parties filed cross‐motions for summary judgment, we
construe all reasonable inferences in favor of the party against
whom the motion was granted. Gill v. Scholz, 962 F.3d 360, 363
(7th Cir. 2020). Therefore, we will view the facts in the light
most favorable to Bennett and draw all reasonable inferences
in her favor.
       A. Deduction of Union Dues
    Bennett first challenges the dismissal of Count I of her
complaint, which alleged that the Union and the School Dis‐
trict violated her First Amendment rights by deducting union
dues from her paychecks. She does not dispute that she vol‐
untarily authorized the deduction of dues or that she was not
required to join the Union as a condition of employment. Nor
does she dispute that she voluntarily signed the revised un‐
ion‐membership agreement in 2017. Instead, Bennett’s appeal
turns on the premise that the Supreme Court’s Janus decision
establishing the First Amendment right of public employees
not to subsidize a union without first affirmatively consenting
to waive that right applies to deduction of union dues. She
contends that the district court erred because it did not apply
Janus’s test for waiver, and under that test she did not waive
her right. Bennett thus effectively argues that the Janus deci‐
sion voided her dues‐deduction authorization.
   As the Union and the School District point out, however,
the Ninth Circuit and a panel of the Third Circuit, as well as
several district courts, have addressed this very argument
No. 20‐1621                                                       9

that Janus’s waiver requirement applies to union members as
well as nonmembers and found it unavailing. Although not
precedential here, the cases before the courts of appeals bear
similarities to the case at hand. In the Third and Ninth Circuit
cases, the plaintiffs were public employees who had, prior to
Janus, signed union‐membership agreements authorizing
their state employers to deduct union dues from their
paychecks. See Fischer v. Governor of New Jersey, No. 19‐3914,
2021 WL 141609, at *1–2 (3d Cir. Jan. 15, 2021) (nonpreceden‐
tial decision); Belgau v. Inslee, 975 F.3d 940, 945 (9th Cir. 2020),
petition for cert. docketed, No. 20‐1120 (U.S. Feb. 16, 2021). After
the Supreme Court issued its Janus decision, each group of
plaintiffs requested to resign their union memberships and
terminate their payments. See Fischer, 2021 WL 141609, at *2;
Belgau, 975 F.3d at 946. Their unions allowed the plaintiffs to
resign, but their state employers continued to deduct dues
from their paychecks until the terms of their dues‐deduction
authorizations expired as set forth in state law or the plain‐
tiffs’ membership agreements. See Fischer, 2021 WL 141609,
at *2; Belgau, 975 F.3d at 946. The plaintiffs in each case sued
their union and various state defendants, asserting that the
defendants violated their First Amendment rights, as estab‐
lished in Janus, by collecting union dues from them without
their consent and after they requested to terminate all such
payments; by their formulation, Janus abrogated the commit‐
ments set forth in their membership agreements and required
the state to obtain a constitutional waiver to deduct union
dues from its employees’ wages. See Fischer, 2021 WL 141609,
at *3, *7; Belgau, 975 F.3d at 944, 950.
   Both circuit court panels rejected the plaintiffs’ Janus argu‐
ments. Relying on the Supreme Court’s decision in Cohen v.
Cowles Media Co., 501 U.S. 663 (1991), they explained that
10                                                  No. 20‐1621

“[t]he First Amendment [did] not support [the plaintiffs’]
right to renege on their promise to join and support the un‐
ion” because that “promise was made in the context of a con‐
tractual relationship between the union and its employees.”
Belgau, 975 F.3d at 950. See also Fischer, 2021 WL 141609, at *8
n.18 (“[E]nforcement of Plaintiffs’ membership agreements
does not violate the First Amendment given that those agree‐
ments are enforceable under laws of general applicabil‐
ity ….”). Applying those First Amendment principles, the cir‐
cuit court panels also agreed that “‘Janus does not extend a
First Amendment right to avoid paying union dues’ when
those dues arise out of a contractual commitment that was
signed before Janus was decided.” Fischer, 2021 WL 141609, at
*8 (quoting Belgau, 975 F.3d at 951). Having determined that
the plaintiffs suffered no infringement upon their First
Amendment rights, the Third Circuit panel and the Ninth Cir‐
cuit rejected the argument that Janus requires a constitutional
waiver before union dues are deducted. See id. at *8 n.18; Bel‐
gau, 975 F.3d at 952. In reaching this holding, both panels
noted that they were joining a “swelling chorus of courts” rec‐
ognizing that Janus did not create a new waiver requirement
for union members. See Fischer, 2021 WL 141609, at *8; Belgau,
975 F.3d at 951.
   We see no reason to disagree. The First Amendment “does
not confer … a constitutional right to disregard promises that
would otherwise be enforced under state law.” Cohen,
501 U.S. at 672. Bennett authorized the deduction of union
dues as part of her membership agreement with the Union—
that is, “in the context of a contractual relationship.” See Bel‐
gau, 975 F.3d at 950. The Illinois common law of contracts is a
“law of general applicability” that applies broadly, rather
than targeting any individual, and does not offend the First
No. 20‐1621                                                                11

Amendment. See Cohen, 501 U.S. at 670. The First Amendment
therefore does not, without more, render unenforceable any
“legal obligations” or “restrictions that … are self‐imposed”
through a contract. See id. at 671.
     Moreover, it is generally accepted that “the legal frame‐
work that existed at the time of a contract’s execution must
bear on its construction” and that “a subsequent change in the
law cannot retrospectively alter the parties’ agreement.” Fla.
E. Coast Ry. Co. v. CSX Transp., Inc., 42 F.3d 1125, 1129–30 (7th
Cir. 1994) (applying Florida law to settlement agreement). See
also 11 Williston on Contracts § 30:23 (4th ed. 2020)
(“[C]hanges in the law subsequent to the execution of a con‐
tract are not deemed to become part of [an] agreement unless
its language clearly indicates such to have been [the] intention
of [the] parties.”). Rather, “[b]y binding oneself [by agree‐
ment,] one assumes the risk of future changes in circum‐
stances in light of which one’s bargain may prove to have
been a bad one.” United States v. Bownes, 405 F.3d 634, 636 (7th
Cir. 2005).2 “That is the risk inherent in all contracts; they limit
the parties’ ability to take advantage of what may happen
over the period in which the contract is in effect.” Id. We see
here no clear indication that the parties intended the terms of
Bennett’s membership agreements and dues‐deduction au‐
thorizations to incorporate future changes in the law. Conse‐
quently, we agree with the reasoning of the Third and Ninth
Circuit panels and conclude that the First Amendment does



    2  Although Bownes involved a plea agreement, we made explicitly
clear that the analysis applied equally to contracts. See 405 F.3d at 636 (“In
a contract (and equally in a plea agreement) one binds oneself to do some‐
thing that someone else wants, in exchange for some benefit to oneself.”).
12                                                   No. 20‐1621

not provide Bennett with a right to renege on her bargained‐
for commitment to pay union dues.
    We also agree that Janus does not require a different result.
In that case, the Supreme Court held that the practice of auto‐
matically deducting fair‐share fees from nonmembers who
“need not be asked” and “are not required to consent before
the fees are deducted” violated those nonmembers’ First
Amendment rights by compelling them to subsidize the un‐
ion’s speech. Janus, 138 S. Ct. at 2460–61, 2486. In contrast, Ja‐
nus said nothing about union members who, like Bennett,
freely chose to join a union and voluntarily authorized the de‐
duction of union dues, and who thus consented to subsidiz‐
ing a union. While Bennett tries to decouple the decision to
join the Union from the decision to pay union dues by fram‐
ing the right at issue here as the “right to pay no money to the
Union” (as she claims was recognized in Janus), she cannot do
so: “By joining the union and receiving the benefits of mem‐
bership, [Bennett] also agreed to bear the financial burden of
membership.” Belgau, 975 F.3d at 951. See also Oliver v. Serv.
Emps. Int’l Union Loc. 668, 830 F. App’x 76, 79 n.3 (3d Cir. 2020)
(nonprecedential decision) (explaining that one “cannot sim‐
ultaneously choose to both join the Union and not pay union
dues”); Allen v. Ohio Civ. Serv. Emps. Ass’n AFSCME, Loc. 11,
No. 2:19‐CV‐3709, 2020 WL 1322051, at *8 (S.D. Ohio Mar. 20,
2020) (“By joining the union, Plaintiffs simultaneously ac‐
quired all of the benefits and burdens of membership.”), ap‐
peal dismissed, Nos. 20‐3440 & 20‐3495, 2020 WL 4194952 (6th
Cir. July 20, 2020).
   Nothing in Janus suggests that its holding regarding un‐
ion‐related deductions from nonmembers’ wages also applies
to similar financial burdens on union members. The Janus
No. 20‐1621                                                   13

Court explicitly “dr[ew] the line at allowing the government
to … require all employees to support the union.” 138 S. Ct.
at 2478. The Court also explicitly stated that “[s]tates can keep
their labor‐relations systems exactly as they are—only they
cannot force nonmembers to subsidize public‐sector unions.”
Id. at 2485 n.27. As we stated on remand in that case, the Court
“was not concerned in the abstract with the deduction of
money from employees’ paychecks pursuant to an employ‐
ment contract.” Janus v. Am. Fed’n of State, Cnty. & Mun. Emps.,
Council 31 (“Janus II”), 942 F.3d 352, 357 (7th Cir. 2019). Nor
did it provide “an unqualified constitutional right to accept
the benefits of union representation without paying.” Id. at
358. Stated differently, “[t]he only right … recognized is that
of an objector not to pay any union fees.” Id.
    In a last‐ditch effort to evade this conclusion, Bennett ar‐
gues that Janus’s waiver requirement nonetheless applies to
the deduction of union dues “[b]ecause all employees are
nonmembers when they first sign a union membership card
and authorize dues deductions.” She seizes on language in Ja‐
nus stating that an employee’s affirmative consent is required
before “an agency fee [or] any other payment to the union
may be deducted from a nonmember’s wages,” and that “[b]y
agreeing to pay, nonmembers are waiving their First Amend‐
ment rights, and such a waiver cannot be presumed.” Janus,
138 S. Ct. at 2486. She argues that the second part of this pas‐
sage must apply to employees in Bennett’s position because,
by definition, only union members have agreed to pay money
to the union. In other words, she contends that it cannot apply
to nonmember employees who have never agreed to pay the
union and thus never waived their First Amendment rights.
14                                                   No. 20‐1621

    Bennett, however, is not a nonmember as the term was
used in Janus. Read as a whole, Janus distinguished between
those who consented to join a union—as Bennett did—and
those who did not. In the same passage on which Bennett re‐
lies, the Court made clear that a union may collect dues when
an “employee affirmatively consents to pay.” Id. As we ex‐
plained above, Bennett voluntarily signed the membership
agreements, which “authorize[d] [her] employer to deduct”
her union dues and remit them to the Union. In August 2017,
she also agreed that this authorization would remain in effect
for the duration of her employment unless she validly re‐
voked the authorization. Having consented to pay dues to the
union, regardless of the status of her membership, Bennett
does not fall within the sweep of Janus’s waiver requirement.
See Belgau, 975 F.3d at 952 (explaining that Janus “in no way
created a new First Amendment waiver requirement for un‐
ion members before dues are deducted pursuant to a volun‐
tary agreement”). Having determined that Bennett did not
suffer a violation of her First Amendment rights, we conclude
that the district court appropriately granted summary judg‐
ment for defendants–appellees as to Count I.
       B. Exclusive Representation
   Bennett also appeals the dismissal of Count II of her com‐
plaint, which alleged that provisions in the IELRA providing
for the Union’s exclusive representation of her interests—
even though she is no longer a member—violate her First
Amendment free speech and associational rights. The First
Amendment “forbids abridgment of the freedom of speech.”
Janus, 138 S. Ct. at 2463. It also “encompasses both the free‐
dom to associate and the freedom not to associate.” Hill v.
Serv. Emps. Int’l Union, 850 F.3d 861, 863 (7th Cir. 2017) (citing
No. 20‐1621                                                 15

Knox v. Serv. Emps. Int’l Union, Loc. 1000, 567 U.S. 298, 309
(2012)). “Mandatory associations are subject to exacting scru‐
tiny, meaning they require a compelling state interest that
cannot be achieved through significantly less‐restrictive
means.” Id. Bennett argues that the IELRA creates a manda‐
tory association subject to heightened scrutiny. We agree with
the district court that caselaw forecloses this argument.
    In Minnesota State Board for Community Colleges v. Knight,
465 U.S. 271 (1984), the Supreme Court rejected a First
Amendment challenge to a Minnesota law that provided for
exclusive‐bargaining‐unit representation for purposes of col‐
lective bargaining and on matters outside the scope of man‐
datory negotiations. See id. at 273–78. The Court held that the
challenged law “in no way restrained [the employees’] free‐
dom to speak … or their freedom to associate or not to asso‐
ciate with whom they please, including the exclusive repre‐
sentative.” Id. at 288. The Court explained that the employees’
free speech rights had not been infringed because the law did
not deny nonunion members access to a public forum, and
public employees had no right to be heard by, or negotiate
individually with, their government employer. See id. at 280–
83, 286–87. Similarly, the Minnesota law did not violate the
employees’ associational rights because they remained “free
to form whatever advocacy groups they like” and were “not
required to become members of [the union].” Id. at 289.
   We followed Knight to uphold the constitutionality of the
exclusive‐bargaining‐representative provisions of the Illinois
Public Labor Relations Act—the parallel statute to the
IELRA—in Hill v. Service Employees International Union.
850 F.3d at 864–66. In that case, a group of home healthcare
and childcare providers argued that these provisions violated
16                                                         No. 20‐1621

their First Amendment associational rights because the stat‐
ute forced them into a mandatory association with the union
that represented their bargaining unit. Id. at 862–63. We held
that the exclusive representation statute did not infringe on
the plaintiffs’ freedom of association because, as in Knight, the
plaintiffs “do not need to join … or financially support” the
union3 and could form their own groups or oppose the union
if they chose. Id. at 864. We further rejected the plaintiffs’ ar‐
gument that the law created a mandatory association trigger‐
ing heightened scrutiny because the exclusive‐representation
system of labor relations did not compel them to express a
particular message, accept undesired members into their own
associations, or modify their expressive conduct. Id. at 865.
    Knight and Hill control here to foreclose Bennett’s claims
based on the alleged infringement of her First Amendment
free speech and associational rights. Bennett contends that ex‐
clusive representation creates a mandatory association sub‐
ject to exacting scrutiny because it compels her to both associ‐
ate with the Union and endorse speech that she finds objec‐
tionable. She further argues that exclusive representation un‐
der the IELRA does not meet that heightened standard be‐
cause it does not serve a compelling state interest. As we did
in Hill, we again reject these arguments against the constitu‐
tionality of exclusive representation.
   Moreover, we find Bennett’s attempts to distinguish
Knight and Hill from this case unavailing. First, Bennett


     3Although we decided Hill prior to Janus, at that time the Supreme
Court had already struck down as unconstitutional the part of the Illinois
Public Labor Relations Act that required the Hill plaintiffs to pay manda‐
tory fees. See Harris v. Quinn, 573 U.S. 616, 656 (2014).
No. 20‐1621                                                   17

argues that Knight is distinct because it did not involve a com‐
pelled‐representation challenge but addressed only whether
the plaintiffs could force the government to listen to their
views. We considered and rejected that argument in Hill be‐
cause Knight acknowledged that exclusive bargaining re‐
quired the state to treat the union representatives as express‐
ing “the faculty’s official collective position” even though
“not every instructor agrees with the official faculty view on
every policy question.” Knight, 465 U.S. at 276. The Knight
Court nonetheless concluded that this system of labor rela‐
tions “in no way restrained appellees’ freedom to speak … or
their freedom to associate or not to associate with whom they
please, including the exclusive representative.” Id. at 288.
    Second, Bennett asserts that Hill itself is distinct because
the plaintiffs there were “partial” public employees—and
their union thus had a limited ability to collectively bargain
on their behalf. Accordingly, she argues that the Hill plaintiffs
experienced a lesser degree of forced association than Bennett
does as a “full‐fledged” public employee. As explained above,
however, we based our decision in Hill on Knight, which con‐
sidered the exclusive representation of full public employees.
Compare Knight, 465 U.S. at 275–76 (explaining that the Min‐
nesota State Board for Community Colleges, the plaintiff fac‐
ulty members’ employer, operated and retained final policy‐
making authority over the state’s community college system),
with Harris, 573 U.S. at 621–23, 645–46 (describing plaintiff
care providers as “partial,” as opposed to “full‐fledged,” pub‐
lic employees because Illinois law established that private
persons receiving homecare services are “employers” of and
“control[] all aspects of the employment relationship” with
care providers, while “the State’s role is comparatively
small”).
18                                                    No. 20‐1621

    We also disagree with Bennett’s narrow reading of Hill;
our reasoning in that case, rather than being specific to partial
public employees, is equally applicable to Bennett because—
like the Hill plaintiffs—she remains free to join or support a
union and to associate or not associate with whomever she
chooses. See Hill, 850 F.3d at 864–65. Nor must she modify her
expressive conduct. See id. at 865. In any event, since Hill, we
have stated that “Knight and its progeny firmly establish the
constitutionality of exclusive representation” for full public
employees. Ocol v. Chi. Tchrs. Union, 982 F.3d 529, 532 (7th Cir.
2020).
     Finally, we remain unpersuaded by Bennett’s argument in
the alternative that Janus overturned Knight (and by extension
Hill). She relies on a passage in Janus characterizing exclusive
representation as “a significant impingement on associational
freedoms that would not be tolerated in other contexts.”
138 S. Ct. at 2478; see also id. at 2460 (explaining that exclusive
representation “substantially restricts the rights of individual
employees”). But Janus did not mention, let alone overrule,
Knight or otherwise question the constitutionality of a system
of labor relations based on exclusive representation. The same
passage from Janus that Bennett relies on reaffirms that “[i]t
is … not disputed that the State may require that a union
serve as exclusive bargaining agent for its employees …. We
simply draw the line at allowing the government to go further
still and require all employees to support the union irrespec‐
tive of whether they share its views.” Id. at 2478. After ac‐
knowledging this principle, the Janus Court concluded that
“[s]tates can keep their labor‐relations systems exactly as they
are,” other than charging fair‐share fees. Id. at 2485 n.27.
No. 20‐1621                                                     19

    In contrast, Knight speaks directly to the constitutionality
of exclusive representation. “The [Supreme] Court’s instruc‐
tions in this situation are clear: ‘If a precedent of this Court
has direct application in a case, yet appears to rest on reasons
rejected in some other line of decisions, the Court of Appeals
should follow the case [that] directly controls, leaving to this
Court the prerogative of overruling its own decisions.’” Price
v. City of Chicago, 915 F.3d 1107, 1111 (7th Cir. 2019) (alteration
in original) (quoting Agostini v. Felton, 521 U.S. 203, 237,
(1997)). Consistent with that instruction, we apply Knight’s di‐
rectly applicable precedent and hold that the IELRA’s exclu‐
sive‐bargaining‐representative arrangement does not violate
Bennett’s First Amendment rights. We find further reinforce‐
ment for this conclusion in the fact that every circuit court to
address this issue after the Janus decision has held that exclu‐
sive representation remains constitutional. See Reisman v. As‐
sociated Facs. of Univ. of Me., 939 F.3d 409, 414 (1st Cir. 2019),
cert. denied, 141 S. Ct. 445 (2020); Oliver, 830 F. App’x at 80–81
(Third Circuit panel decision); Akers v. Md. State Educ. Assʹn,
No. 19‐1524, 2021 WL 852086, at *5 n.3 (4th Cir. Mar. 8, 2021);
Thompson v. Marietta Educ. Ass’n, 972 F.3d 809, 813–14 (6th Cir.
2020), petition for cert. docketed, 20‐1019 (U.S. Jan. 28, 2021);
Bierman v. Dayton, 900 F.3d 570, 574 (8th Cir. 2018); Mentele v.
Inslee, 916 F.3d 783, 786–89 (9th Cir. 2019).
   The district court thus appropriately granted summary
judgment for defendants–appellees as to Count II.

                     III.   Conclusion

   Bennett cannot establish the existence of a First Amend‐
ment violation on either of the counts in her complaint. We
therefore AFFIRM the district court’s grant of summary
20                                          No. 20‐1621

judgment for defendants–appellees and denial of summary
judgment for Bennett.